Motion granted to the extent of staying all further proceedings in this action pending the hearing and determination of the issues raised by defendant’s motion pursuant to section 237-a of the Civil Practice Act, on condition that the parties consent to an immediate hearing on said issues before the court at Special Term, in which *972event both parties should stipulate accordingly, and a proper order may be entered thereon. Following the determination of such issues, the defendant may make an application for such relief as he may be advised. In the event the defendant consents to such immediate hearing and the plaintiff does not, then the motion for a stay is granted to the extent of staying all other proceedings in this action pending the hearing and determination by this court of the appeal taken by the defendant from the order entered February 13, 1959, on condition that the defendant-appellant procures the record on appeal and the appellant’s points to be served and filed on or before April 2, 1959, with notice of argument for April 14, 1959, said appeal to be argued or submitted when reached. In the event that defendant does not consent to such immediate hearing, then the motion for a stay is denied, with $10 costs. Settle order on notice on the basis of such stipulation as may be filed with this court. Concur—Botein, P. J., Breitel, Rabin, Valente and McNally, JJ.